                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 TRAVIS WILLIAM ALLEN,                           CV 17-166-BLG-TJC

                            Plaintiff,
                                                 ORDER
 vs.

 RJC INVESTMENT, INC.,

                            Defendant.


       Travis William Allen (“Allen”) brought this action under the Truth in

Lending Act seeking an offset in debt and an award of finance charges and fees he

paid under a contract and security agreement with Defendant RJC Investment, Inc.

(“RJC”). (Doc.1.) Allen also seeks a declaratory judgment that RJC cannot

judicially enforce the contract because RJC violated the Montana Mortgage Act’s

licensing requirements. (Doc. 1.) RJC has filed a counterclaim against Allen,

seeking damages for breach of contract and attorney’s fees. (Doc. 6.)

       Pending is Allen’s motion for summary judgment as to all counts in his

complaint. (Docs. 19.) The motion is fully briefed and ripe for decision. Having

considered the parties’ arguments and for the following reasons, the Court orders

that Plaintiffs’ motion is GRANTED in part and DENIED in part.

///

                                         1
I.      BACKGROUND

     On June 21, 2013, Allen entered into an installment sale contract and security

agreement with Cherry Creek Development, Inc. for the purchase of a mobile

home. (Doc. 24 at ¶1.) Allen also executed a promissory note to pay Cherry Creek

$69,900 in accordance with the terms of the contract. (Doc. 1-2.) Cherry Creek

subsequently assigned its interest in the contract and promissory note to RJC.

(Doc. 24 at ¶¶ 3, 4.) Allen’s monthly payment obligation under the contract was

$711.00. (Doc. 14-2.) The contract also provided that a late fee of $50.00 would

be assessed on any payment made five days past the due date. (Docs. 14-2, 24 at ¶

5.) After executing the contract, Allen defaulted on his payment obligations

multiple times. (Doc. 24 at ¶6.) As a result, he was charged numerous late fees in

the amount of $50.00 each. (Docs. 20-1, 24 at ¶ 6.)

     On December 22, 2017, Allen brought this action against RJC asserting

violations of the Truth in Lending Act (“TIL Act”). (Doc. 1.) He claims RJC

violated the TIL Act by assessing premature and excessive late fees under the

contract (Count I), and by failing to make required disclosures when the contract

was executed (Count II). Allen also alleges the contract is not enforceable because

RJC was not a licensed lender as required by the Montana Mortgage Act (Count

III). Allen requests that the Court grant him recovery of all finance charges and

fees paid on the contract, declare that he may offset any amount owed to RJC by

                                           2
the statutory damages limit of $4,000, and declare the contract judicially

unenforceable. (Doc. 1 at 6.)

      RJC filed its answer and counterclaim against Allen on February 26, 2018.

(Doc. 5.) RJC denies Allen’s allegations in its answer, and asserts three causes of

actions against him in a counterclaim: breach of contract, breach of the implied

covenant of good faith and fair dealing, and attorney’s fees. Id. RJC also raises a

variety of affirmative defenses. Id.

      On August 10, 2018, Allen filed a motion for summary judgment. (Doc. 17,

19.). Allen does not specify in his motion the claim(s) on which summary

judgment is sought, but generally “moves the Court . . . to enter summary

judgment in this matter.” (Doc. 17.) Fed. R. Civ. P. 56(a) provides that “[a] party

may move for summary judgment, identifying each claim or defense – or the part

of each claim or defense – on which summary judgment is sought.” Nevertheless,

the Court will construe the motion as a requesting summary judgment as to all

counts in Allen’s complaint.


II.      LEGAL STANDARD

         A. Summary Judgment

         A court will grant summary judgment if the movant can show “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The moving party has the initial burden to
                                          3
submit evidence demonstrating the absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

      Material facts are those which may affect the outcome of the case.

Anderson, 477 U.S. 242, 248 (1986). A dispute as to a material fact is genuine if

there is sufficient evidence for a reasonable fact-finder to return a verdict for the

nonmoving party. Id. If the movant meets its initial responsibility, the burden

shifts to the nonmoving party to establish a genuine issue of material fact exists.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).


      B. Truth in Lending Act

      Congress enacted the TIL Act to promote and achieve “the informed use of

credit,” which “results from an awareness of the costs thereof by consumers.” 15

U.S.C. § 1601. It encourages fair and transparent credit extension practices by

requiring credit term disclosures and prohibiting lending abuses. Eby v. Reb

Realty, Inc., 495 F.2d 646, 647 (9th Cir. 1974); 15 U.S.C. § 1601(a). Courts

should liberally construe the Act in favor of consumers to implement its purpose.

In re Ramsey v. Vista Mortgage Group, 176 B.R. 183, 187 (9th Cir. 1994) (citing

Eby, 495 F.2d at 650).

      Although it was enacted in 1968, the TIL Act has been amended multiple

times. In re Ramsey, 176 B.R. at 186. Many of the modifications to the

application of the Act are reflected in “Regulation Z” and the Home Ownership
                                           4
and Equity Protection Act 1 (“HOEPA”). 12 C.F.R. Pt. 226; 15 U.S.C. § 1639.

HOEPA amended the TIL Act to require additional disclosures for certain high-

cost mortgages. 15 U.S.C. § 1639. Regulation Z was promulgated by the Board of

Governors of the Federal Reserve System, the entity charged with prescribing

regulations to implement the TIL Act. In re Ramsey, 176 B.R. at 186; 15 U.S.C. §

1604. The Board also published Official Staff Commentary to supplement

Regulation Z and aid in its interpretation. Id. The Supreme Court has instructed

courts to analyze truth in lending issues under the TIL Act with deference to

Regulation Z and the Official Commentary. Ford Motor Credit Co. v. Milhollin,

444 U.S. 555, 565 (1980).

III.   DISCUSSION

       A.   Count I: Did RJC charge premature and excessive late fees?

       In Count I of his complaint, Allen asserts that RJC charged premature and

excessive late fees. Under the TIL Act, a creditor may not charge a late fee in

connection with a “high-cost mortgage” in excess of 4 percent of the amount past

due unless specifically authorized in the loan documents. 15 U.S.C. §

1639(k)(1)(A)-(B). Further, a late fee cannot be imposed “before the end of the

15-day period beginning on the date the payment is due.” 15 U.S.C. §


1
  For simplicity, the Court’s reference to the “TIL Act” throughout this Order
includes HOEPA and Regulation Z.
                                           5
1639(k)(1)(C); See also 12 C.F.R. § 1026.34(8). For mortgages greater than

$50,000, a high cost mortgage is a consumer credit transaction secured by the

debtor’s principal dwelling that has an annual percentage rate exceeding the

average prime offer rate by more than 6.5%. 15 U.S.C. § 1602 (bb)(1)(A); 12

C.F.R. § 1026.32. A creditor who fails to comply with these requirements is liable

to the consumer for “the sum of all finance charges and fees paid by the consumer,

unless the creditor demonstrates that the failure to comply is not material.” 15

U.S.C. §1640(a)(4).

      RJC does not challenge the applicability of these provisions to the contract,

or that the late fee provisions in the contract violate Section 1639. Instead, it

disputes whether its failure to comply with the requirements is material. (Doc. 23

at 6.) RJC argues the late fees were not material to Allen’s decision to execute the

contract because he was able to afford the charges, he did not object to the late

fees, and he paid each late fee in full. Id. at 8. Allen disagrees with RJC’s

characterization of what constitutes material noncompliance. (Doc. 35 at 1.) He

claims that materiality does not concern whether the late charges impacted his

decision to execute the contract. Id. Instead, he argues, the question is whether

RJC violated a material provision of the TIL Act. Id.

      Congress incorporated a materiality defense into § 1640(a)(4) to prevent the

penalization of “inadvertent violations where the error was based on a simple

                                           6
miscalculation or other mistake where the creditor maintained procedures to catch

errors.” In re Bryce, 491 B.R. 157, 177 (W.D. Wash. 2013) (citing H.R. Conf.

Rep. No. 103-652 (1994). “The Conferees intend that miscalculations, computer

malfunctions, and printing mistakes shall not be deemed material if the creditor

maintained reasonable procedures to prevent such mistakes.” In determining

whether a creditor’s failure to abide by the statute’s prohibitions was material, “the

Court can be guided by caselaw interpreting the bona fide error defense codified in

15 U.S.C. § 1640(c).” In re Bryce, 491 B.R. at 178. The Ninth Circuit has

recognized that “clerical errors [] are the only violations [the bona fide error

defense] was designed to excuse.” Palmer v. Wilson, 502 F.2d 860, 861 (9th Cir.

1974).

      Here, RJC does not contend that it charged late fees in violation of the TIL

Act because of a clerical mistake, but rather that its violation is immaterial because

Allen was able to afford the fees and dutifully paid them. RJC’s argument is

contrary to the purpose of the TIL Act. It would relieve a creditor from the

consequences of violating the Act with the simple assertion that the debtor can

afford the unlawful credit terms. Not surprisingly, RJC provides no authority

supporting that position.

      RJC has otherwise failed to provide evidence that its assessment of late fees

was not material as contemplated by the Act. Instead, the contract and payment

                                           7
history submitted to the Court show the opposite; the late fee amount and accrual

date “were part of [RJC’s] usual credit practice and did not occur in spite of

procedures designed to avoid unintentional violations of the Act.” Palmer, 502

F.2d at 861; (Docs. 14-2, 20-1, 24 at ¶ 6.) Because RJC does not contest the fact

that it charged late fees in violation of 15 U.S.C. § 1639(k), and fails to raise a

genuine issue of material fact as to the materiality of its violation, Allen is entitled

to summary judgment on his claim that RJC violated the TIL Act by charging

premature and excessive late fees as alleged in Count I of his complaint.

      Nevertheless, Allen has not established the absence of genuine issues of fact

as to the damages recoverable for the violation. The parties stipulated to the

payments Allen has made under the contract at the time of the preliminary pretrial

conference. (Doc. 14-1.) Allen subsequently filed an affidavit, however, in which

he asserts that the stipulated payment history is incomplete. (Doc. 20.) But he did

not include any factual allegations regarding the payment history, or the late fees

and interest paid under the contract, in his Statement of Undisputed Facts, as

required by L.R. 56.1(a). (Doc. 18.) Consequently, RJC did not address that

payment history in its Statement of Disputed Facts under L.R. 56.1(b). (Doc. 24.)

In addition, neither party has addressed the legal issue of the statutory damages

which are recoverable for a violation of the Act. Therefore, at this time the Court




                                           8
can only enter partial summary judgment as to RJC’s liability for violation of the

TIL Act, without a determination of the damages recoverable for the violation.


       B.   Count II: Did RJC fail to make required truth-in-lending
            disclosures?
       The TIL Act’s foundation is grounded on the disclosure of credit costs and

terms. 15 U.S.C. § 1601.2 The disclosure requirements vary based on the

characteristics of each credit transaction. Closed-end credit transactions, like the

transaction at issue here, must adhere to the specific disclosure requirements set

forth in the TIL Act and Regulation Z. 15 U.S.C. §1638, 12 C.F.R. § 226.18. A

creditor who fails to adhere to these requirements may be liable to the debtor for

damages. 15 U.S.C. § 1640.

      In Count II of his Complaint, Allen contends that RJC failed to make several

disclosures required by the TIL Act. (Doc. 19 at 4-5.) In response, RJC states that

it “disputes the claims that it failed to make adequate disclosures,” but provides no

support for that assertion. Instead, RJC contends that Allen’s disclosure claim is

barred by the Act’s statute of limitations.




2
  “It is the purpose of this subchapter to assure a meaningful disclosure of credit
terms so that the consumer will be able to compare more readily the various credit
terms available to him and avoid the uniformed use of credit, and to protect the
consumer against inaccurate and unfair credit billing and credit card practices.”
                                            9
         Allen’s disclosure claims must be brought “within one year from the date of

occurrence of the violation.” 15 U.S.C § 1640(e). The Ninth Circuit has held that

the limitations period begins to run “at the consummation of the transaction.” King

v. State of Cal., 784 F.2d 910, 915 (9th Cir.1986). Here, the parties consummated

the transaction on June 21, 2013, when the contract was executed. (Docs. 14-1, 34

at ¶1.) Allen brought this lawsuit over four years later on December 22, 2017.

(Doc. 1.)

         Allen contends the limitations period has not run, however, because he “may

still raise the claim as a setoff to amounts owed the creditor,” citing 15 U.S.C. §

1640(h). But § 1640(h) is not a statute of limitations provision. It makes clear that

a “person may not take any action to offset any amount” due to a creditor “unless

the amount of the creditor’s or assignee’s liability under this subchapter has been

determined by judgment of a court of competent jurisdiction . . . .” 15 U.S.C. §

1640(h). It further provides, however, that the “subsection does not bar a

consumer then in default on the obligation from asserting a violation of this

subchapter in an original action or as a defense or counterclaim” to a collection

action. Id. Thus, this subsection provides the circumstances under which a debtor

may assert an offset for violation of the Act. But it does not provide, as Allen

suggests, for an extension of the statute of limitations to affirmatively assert such a

claim.

                                          10
      Nevertheless, the Act’s limitations provision may provide an avenue for

Allen to assert a violation of the disclosure requirements as a defense. The statute

of limitations for a disclosure claim is set forth in § 1640(e), and it provides that

the one-year limitations period “does not bar a person from asserting a violation of

this subchapter in an action to collect the debt which was brought more than one

year from the date of the occurrence of the violation as a matter of defense by

recoupment or set-off in such action, except as otherwise provided by State law.”

15 U.S.C. § 1640(e) (emphasis added).

      Therefore, Allen may still assert the violation of the TIL Act’s disclosure

requirements as a defense to RJC’s action to collect on the debt, unless otherwise

provided by Montana law. But here, Allen is not asserting his claim to recoupment

or set-off as a matter of defense; he has asserted the claim affirmatively in his

complaint and seeks summary judgment on that claim. Neither party has moved

for summary judgment on RJC’s counterclaim to collect amounts due on the

contract. Therefore, RJC’s counterclaim, and any defenses Allen may have to the

claim by recoupment or set-off, are not properly before the Court.

      Accordingly, Allen’s Motion for Summary Judgment as to Count II of his

complaint is denied. Allen may be able to defensively assert his nondisclosure

claim if it is properly raised as a defense to RJC’s collection action, to the extent it

is permitted by Montana law.

                                           11
      C. Count III: Is RJC barred from judicially enforcing the contract?

      In Count III of his complaint, Allen requests a declaratory judgment that

RJC cannot judicially enforce the sales contract because RJC violated the Montana

Mortgage Act (“MMA”). Under the MMA, “a person may not regularly engage in

the business of a mortgage broker, mortgage lender, mortgage services, or

mortgage loan originator with respect to any residential mortgage loan unless

licensed or registered under the provisions of this part through the [Nationwide

Mortgage Licensing System].” Mont. Code Ann. § 32-9-102.

      Allen argues RJC is not licensed as required by the MMA, and asserts that

this renders the contract unenforceable. (Doc. 19 at 6-8.) In response, RJC argues

Allen’s request should be denied because the MMA does not provide for a private

right of action, and in the alternative, a dispute of material fact exists as to whether

RJC “regularly engages” in the lending business. (Doc. 23 at 13.) Allen concedes

that the language of the MMA does not grant of a private right of action. (Doc. 25

at 5.) He nonetheless asks this Court to find that a private cause of action exists

under the MMA because “the Act was intended to protect consumers”. Id.

      Where a statute does not create an explicit private cause of action, the

existence of an implied cause of action is a matter of statutory construction. Faust

v. Utility Solutions, LLC, 173 P.3d 1183, 1187. The Court considers four factors in

determining whether a private cause of action should be recognized: (1)

                                          12
consistency within the statute as a whole; (2) the intent of the legislature

considering the statute’s plain language; (3) the avoidance of absurd results; and

(4) any construction of the statute by the agency charged with its administration.

Id. (citing Montana Power Co. v. Cremer, 596 P.2d 483, 485 (1979)). The Court

will also examine the legislative history to determine whether the legislature

intended to create a private right of action. Id.

      Considering the MMA as a whole, and interpreting its plain language, there

is no indication that the legislature intended to create a private right of action to

enforce its provisions. The MMA specifically grants the Montana Department of

Administration with authority to implement and enforce the Act’s provisions. §

32-9-130. The Act establishes the relevant licensing requirements, and grants the

Department the authority to deny, suspend, or revoke a license. See e.g., §§ 32-9-

112, 32-9-122, 32-9-120, 32-9-126. The Department is also given the authority to

investigate violations of the Act, to hold hearings on alleged violations, and has the

authority to issue subpoenas for the attendance of witnesses and the production of

documents. § 32-9-141. In its enforcement role, the Department may impose civil

penalties, order restitution, seek injunctions, and issue cease and desist orders. §§

32-9-133, 32-9-132, 32-9-142. The MMA does contemplate the involvement of

other entities in its enforcement. For example, the Department may “refer any

matter to the appropriate law enforcement agency for prosecution of a violation of

                                           13
this part, and is authorized to “regularly report violations. . . and enforcement

actions to the [National Mortgage Licensing System].” § 32-9-130 (8)(a)(iii),

(9)(d). But none of these provisions imply the creation of a private right of action

allowing an individual to enforce the MMA.

      The MMA’s legislative history also does not support a finding that the

legislature intended to create a private right of action. The MMA was enacted in

2003 with the purpose of establishing a licensing system for mortgage brokers and

loan originators in an effort “to promote honesty, education, and professionalism.”

2003 Mont. Laws Ch. 516 (S.B. 402.) Implementation of the licensing scheme and

utilization of the Act’s enforcement mechanisms were specifically delegated to the

Department. Id. at § 19 (“The department shall adopt rules to carry out the intent

and purposes of [sections 1 through 22]. The rules adopted are binding on all

licensees and enforceable through the power of suspension or revocation of

licenses.”) In short, there is nothing in the legislative history to indicate any other

entity or individual was intended to enforce the MMA.

      Therefore, considering the statutory scheme as a whole, together with the

plain language and the legislative history of the MMA, it is evident that the

legislature designated the Department as the sole entity responsible for the Act’s

enforcement. Allen has not provided the Court with any evidence or argument to

the contrary. Implying a private right of action would be contrary to the

                                          14
legislature’s intended enforcement scheme, and interfere with the Department’s

authority to determine whether a violation of the Act occurred, and what penalties

and sanctions may be appropriate. Summary judgment as to Plaintiff’s claim in

Count III of his complaint is therefore denied.

      D. The Sufficiency of RJC’s Affirmative Defenses
      Although the issue is not included by Allen as one of the issues presented for

determination (Doc. 19 at 2), and has not otherwise been raised by motion, Allen

also argues in his brief that all of the affirmative defenses set forth in RJC’s answer

should be stricken. Allen invites the Court to “dispense with a detailed analysis of

each [] defense alleged and summarily reject the affirmative defenses” as not

adequately pled under the Iqbal and Twombly pleading requirements. (Doc. 19 at

10.) The Court declines to do so.

      First, Allen has not discussed any of the affirmative defenses individually,

and has provided no analysis or argument as to what facts must be alleged to

properly support any of the defenses alleged. More importantly, however, while

there have been federal district court cases which have applied the Twombly/Iqbal

pleading standard to affirmative defenses, no court in the District of Montana has

done so. See, Clintron v. Title Financial Corp., 2018 WL 692936 *2 (D. Mont.

February 1, 2018). In Clintron, Chief Judge Christensen found that without clear

authority from the Ninth Circuit, the sufficiency of affirmative defenses should be


                                          15
evaluated under the “fair notice” pleading standard. Id. The Court finds the

reasoning in Clintron persuasive. Allen does not maintain that any of the

affirmative defenses in RJC’s answer are deficient under the fair notice standard.

Therefore, to the extent he moves the Court to “summarily reject” and strike all of

RJC’s affirmative defenses, the motion is denied.


IV.   CONCLUSION

      For the foregoing reasons, IT IS HEREBY ORDERED as follows:

      1. Allen’s Motion for Summary Judgment (Doc. 17) as to Count I of his

         complaint is GRANTED in part;

      2. Allen’s Motion for Summary Judgment (Doc. 17) as to Counts II and III

         of his complaint is DENIED;

      3. To the extent Allen moves to strike all of RJC’s affirmative defenses, the

         motion is DENIED.

          IT IS ORDERED.

      DATED this 19th day of March, 2019.


                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                        16
